Citation Nr: 1203822	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-04 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for headaches with left eye irritation and watering. 


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Although the Veteran initially requested a Board hearing, he withdrew that request in an August 2011 written statement.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

The issue of service connection for headaches with left eye irritation and watering is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  There is competent and credible evidence that the Veteran has had continuing symptoms of tinnitus during and since service.  

3.  The Veteran's bilateral hearing loss is not attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In November 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the April 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records have been obtained.  He has also been afforded VA medical examinations on several occasions, most recently in September 2011.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board, although he declined to do so.  Rather, the Veteran testified before a Decision Review Officer at the RO in August 2011.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which includes sensorineural hearing loss, if manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

There must be competent evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's DD Form 214 shows that he served in the United States Navy, and had the military occupational specialty of Machinist's Mate, which is related to the civilian occupation of a maintenance engineer.

Service treatment records do not show complaints regarding ringing in his ears.  The Veteran's May 1965 separation examination indicated that his ears were normal.  According to his application for compensation, the Veteran indicated that his tinnitus began in approximately 1962.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards are converted to ISO-ANSI standards.

The Veteran's June 14, 1961 entrance audiogram revealed pure tone thresholds, in decibels, converted to ISO-ANSI standards, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
30
25
25
25
20
LEFT
30
25
25
25
20

The Board observes that the Veteran's representative was concerned the audiogram machine was inoperable; however, the record shows the audiogram machine was inoperable on June 22, 1961, rather than on the date of the entrance examination.

The Veteran's May 1965 separation audiogram revealed pure tone thresholds, in decibels, converted to ISO-ANSI standards, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

VA and private treatment records show that the Veteran was treated for hearing loss as early as 1996.  An August 1996 private audiological note is indicative of the earliest complaint of tinnitus of record, and documented reports of longstanding periodic tinnitus.  The Veteran also reported a history of noise exposure to equipment and guns, at times without hearing protection.  By September 1997 he was wearing hearing aids which reportedly worked well.  By 1999, private treatment records show that the Veteran reported constant tinnitus and moderately severe high frequency sensorineural hearing loss with no significant changes from the previous year.  VA treatment records show reports of a constant bilateral ringing.  

Audiologic testing in February 2003 revealed puretone thresholds, in decibels, as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
25
55
65
80
LEFT
15
15
40
45
65

The Veteran reported that he had experienced hearing loss for more than 20 years, and that he experienced constant tinnitus.  Ear impressions were taken to order hearing aids, which were subsequently fitted in March 2003.

The Veteran was afforded a February 2007 VA audiological examination.  The Veteran reported experiencing constant bilateral tinnitus, described as a high-pitched ringing sensation that increased in loudness throughout the day.  The Veteran reported that his tinnitus began approximately twenty years earlier.  The Veteran indicated that he was exposed to noise while serving as a Machinist's Mate and Steam Technician in the Navy.  He reported noise exposure to the ship's machinery room, loud equipment, flight deck noise, diesel engines, diesel pumps, steam equipment, aircraft, flight deck noise, steam turbines and berthing space where noise from all the engines reverberated against metal.  The Veteran reported that his post-service noise exposure was limited to that incurred as a heating service technician and from refrigerator repairs.  The Veteran reported no exposure to recreational noise.  

The examiner indicated that the tinnitus was reported to have started twenty years earlier, and the Veteran had left service forty years earlier.  As such, the examiner opined that due to the substantial time difference between the Veteran's separation from service and his reported onset of tinnitus, it was not likely that the Veteran's tinnitus was due to delayed onset from military noise exposure.  The examiner concluded therefore that it was less likely as not caused by or a result of the Veteran's noise exposure from service.  

Audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
70
80
LEFT
25
30
50
60
70

No opinion regarding the etiology of the Veteran's hearing loss was at that time provided.  

The Veteran's statements regarding noise exposure while in service, and audiograms from Kaiser Permanente, dated in 1996 and 1998 were reviewed in a January 2009 letter from Professional Hearing Services, Colorado.  Specifically, the Veteran reported that he was continuously exposed to high pitch noises from jet blast, ship main machinery, steam rooms, steam catapults, small arm gun fire and missile batteries.  It was observed that research had shown that exposure to such types of excessive noise levels without proper hearing protection could cause permanent hearing loss and tinnitus.  It was indicated that typically during the time period during which the Veteran served, the military did not have an effective hearing conservation program.  The audiologist observed that the Veteran had moderate to severe sensorineural hearing loss bilaterally, and that although speech discrimination scores were good bilaterally, he should be tested when background noise was present.  The audiologist opined that it was entirely possible that some or all of the Veteran's permanent bilateral hearing loss and tinnitus could be the result of noise exposure while in the Navy.  Unfortunately, this opinion is speculative in that it was not reported to the degree of certainty required in order to grant service connection, and further, it is not probative where the reasoning was not provided.  See Bloom v. West, 12 Vet. App. 185 (1999); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).

In letters received in March 2008, the Veteran, his wife, and his son discussed his hearing loss and tinnitus.  The Veteran discussed his in-service noise exposure, and explained that his hearing loss was and continues to gradually progress.  He discussed his difficulty in understanding others, such that he asked others to repeat themselves, or read their lips.  He expressed how the ringing in his ears was especially bad late in the day, and frustrated him.  The Veteran discussed how he had to turn the volume up on the television and telephone, and how he was depressed by his hearing difficulties.  The Veteran's son indicated that it was difficult to communicate with his father, and that it appeared the Veteran's hearing deteriorated over time.  The son discussed instances in which his father's hearing loss was a communication barrier, and his recall of repeating himself often during his teenage years, and his current need to speak loudly and face his father so that the Veteran can read his lips.  The Veteran's spouse indicated that the Veteran had experienced steadily worsening hearing loss, along with constant ringing of his ears, for approximately thirty-three years.  She expressed how the Veteran used a hearing aid, and still needed to read lips, and experienced great difficulty in crowded situations with background noise.

VA treatment records from 2008 show that the Veteran was seen for his tinnitus, and also observed as wearing hearing aids.  

The Veteran was again afforded a VA audiological examination in October 2009 at which time his reports of in-service noise exposure are consistent with those discussed above.  The Veteran reported that his tinnitus had begun approximately twenty years earlier, and was constant.  

The examiner opined that tinnitus was not as likely as not associated with bilateral hearing loss.  He reasoned that review of the claims folder showed the Veteran had normal hearing on entrance and separation from service, and did not experience tinnitus until twenty or more years following service.  As such, the examiner opined that the Veteran's tinnitus was not caused by or a result of the Veteran's in-service noise exposure.  The examiner reasoned that review of the Veteran's military records showed no hearing loss, no complaints of tinnitus, and no documented or reported incidents that could have resulted in tinnitus.  The examiner observed that that there was no mention or complaint of tinnitus while the Veteran was in service.  Further, the Veteran reported his tinnitus began approximately twenty years earlier, which was more than twenty years after service.  The examiner reasoned that the Veteran's contention of having had tinnitus at separation from service was inconsistent with the clinical findings of excellent, clinically normal hearing sensitivity bilaterally.  In addition, the examiner reasoned that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  Tinnitus, it was concluded, had an immediate onset after significant noise exposure according to the professor and contributing author of the book Tinnitus: Theory and Management.  The examiner referenced his sources; namely, Otolaryngology; the Institute of Medicine's study Noise & Military Service; and, Noise Manual.

Audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
60
75
90
LEFT
25
30
55
60
75

Maryland CNC revealed speech recognition scores of 98 percent at 75 decibels of hearing loss masked in the right ear, and 94 percent at 80 decibels hearing loss, masked in the left ear.  

There was mild to profound sensorineural hearing loss in the right ear, and mild to severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's hearing loss was not caused by or a result of in-service noise exposure.  The examiner reasoned that there were no in-service incident(s) to indicate hearing loss.  The examiner addressed the private opinion in which it was considered entirely possible that some or all of the Veteran's bilateral hearing loss could be the result of his noise exposure, and the examiner discounted such opinion on the basis that it was provided by an individual who did not have access to the Veteran's service separation examination.  The examiner opined that a review of service treatment records showed that the Veteran's hearing was within normal limits when he separated from service in June 1965, and that research studies had shown hazardous noise exposure had an immediate effect on hearing, which was usually temporary at first.  Such noise exposure did not have a delayed onset effect on hearing, nor was it progressive or cumulative.  Rather, the examiner observed that it usually took many incidents of temporary noise-induced hearing loss and tinnitus before hearing loss became permanent.  The examiner referenced her sources; namely, Otolaryngology; the Institute of Medicine's study Noise & Military Service; and Noise Manual.  

The Veteran subsequently submitted Internet articles pertaining to tinnitus and hearing loss and to service members' noise exposure, in particular those aboard ships and near the flight line.  For instance, a highlighted portion of one article discusses how exposure to very loud noise, as when military personnel are exposed to excessive noise levels on aircraft carriers, is the most common way military personnel develop tinnitus.  An article, with photographs discussing the U.S.S. Constellation is of record.  The Veteran highlighted portions of the articles that discussed noise levels on carrier deck operations and how long-term exposure to hazardous noise levels could cause hearing damage, and how temporary hearing loss was often considered indicative of a risk for permanent hearing loss with continued noise exposure.  The Veteran emphasized portions of an article discussing the importance of hearing conservation programs, and observed that such programs were not in operation when he was in service in the early 1960s.  

In August 2011, the Veteran had a hearing before a Decision Review Officer (DRO), and a memorandum in lieu of a transcript is of record because the recording equipment was blank at the end of the hearing.  During such hearing, the Veteran again discussed his in-service noise exposure as a Machinist's Mate, and on the aircraft carrier flight line working on catapults to launch planes.  The Veteran described using very minimal hearing protection.  He stated that he believed the VA examiner misunderstood him as to when his tinnitus began, specifically stating that he experienced tinnitus since service, rather than just twenty years earlier.  In addition, the Veteran discussed that after service he worked in heating and air conditioning with very minimal noise exposure.  The Veteran reportedly stated that he did not recall having an audiological examination at separation.  The DRO observed that the Veteran's service treatment records showed the Veteran's hearing improved from entrance to separation, and considered whether this could mean that "0" was reported as if the Veteran had been tested.  The DRO indicated that a new examination requesting the examiner to specifically address the entrance and separation examinations would be appropriate, and the representative and Veteran conveyed their preference for a medical opinion without another examination.  It was explained to the Veteran that there was no dispute that he had tinnitus and hearing loss, rather, the question was whether such disabilities were related to military service.  

In September 2011, the Veteran was again afforded a VA audiological examination.  At that time, he reported that he experienced recurrent tinnitus that started twenty to twenty-five years earlier.  He indicated that his tinnitus was constant but more noticeable at night when it was quiet, than in the morning.  

The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner reasoned that the Veteran had normal hearing when he left the military and reported that the tinnitus only started 25 years earlier, which was more than 25 years after separation from service (actually, the Board observes that if the Veteran's tinnitus is reported to have begun 25 years earlier, this would be more than 20 years following his separation from service; nevertheless, the examiner's opinion does not rely on a five year difference as is apparent in the following reasoning).  The examiner observed that the Veteran's tinnitus, by the Veteran's report, started 20 to 25 years after service, and that the Veteran's current tinnitus was therefore not related to any noise exposure he would have experienced in service.  The examiner indicated that there was no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.  The examiner observed that tinnitus had an immediate onset after significant noise exposure according to the contributing author of the book Tinnitus: Theory and Management.  In addition, the examiner explained that delayed onset tinnitus due to military service noise exposure was inconsistent with research and textbooks regarding noise-induced tinnitus and hearing loss.  According to the examiner, research studies had shown that hazardous noise exposure had an immediate effect on hearing, and such effect was usually temporary at first.  The examiner reasoned that such hazardous noise exposure did not have a delayed onset, nor was it progressive or cumulative.  The examiner indicated that it usually took many incidents of temporary noise-induced hearing loss and tinnitus before it became permanent.  Finally the examiner listed her references, which are identical to those in the earlier examination report.  

Audiologic testing revealed puretone values, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
75
90
100
LEFT
25
35
65
80
80

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 98 percent in the left ear.  The Veteran was assessed as having sensorineural hearing loss bilaterally.  

The examiner considered that the Veteran was a Machinist's Mate in the Navy, and experienced noise exposure to include to weapons, explosions, communication headsets/radios, flight deck noise-as it was located directly over the engine room on the ship, constant HVAC units, ventilations units, diesel engines and loud pumps, power tools, and generators.  The examiner observed that the Veteran denied recreational noise exposure.  There was no family history of congenital deafness, pain in the ears, or history of ear surgeries, recent ear infections or discharge, or recent head injuries.  Type A tympanograms bilaterally indicated normal middle ear function, and acoustic reflexes were absent bilaterally.  Otoscopic examination revealed clear canals and intact tympanic membranes.  Audiometric test results indicated a moderate to profound sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.  Speech recognition scores in quiet were excellent for the left ear and good for the right ear.  Tympanometry indicated normal middle-ear mobility and pressure at both ears, and acoustic reflex thresholds were absent and consistent with the degrees and configuration of the hearing thresholds.  

The examiner opined that it was not at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner considered the claims folder and medical records, and reasoned that the military service records showed normal hearing thresholds bilaterally at enlistment in June 1961 and again at separation in May 1965, and noted that the thresholds were even better at separation.  As such, the examiner opined that the Veteran's current hearing loss was not related to the Veteran's time in the service.  

The Board acknowledges the lay contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran, his wife, and son are competent to attest to the Veteran's symptomatology, including his hearing loss and reports of ringing in his ears.  Competency is distinguished from weight and credibility, which is a factual determination going to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this situation, the assertions regarding the described symptomatology are not only competent, but also credible.  

Although the Veteran is competent to report his symptomatology, he is not competent, on the facts of this case, to render a medical opinion as to the etiology of his hearing loss.  In this regard, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  VA, however, "must consider lay evidence, but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Little probative value is given to the Veteran's etiological assertions as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

The Internet reports were unaccompanied by a medical expert opinion regarding their bearing on this Veteran's case.  The Internet evidence, standing alone, does not address the facts that are specific to the Veteran's case and does not establish a causal or contributory relationship between the Veteran's noise exposure in service and his bilateral hearing loss.  Accordingly, the articles are of negligible probative value.  See Mattern v. West, 12 Vet. App. 222, 228 (1999).

Following a review of the evidence, the Board concludes that the most persuasive evidence is against the claim of service connection for bilateral hearing loss.  The Board accords particular probative value to the October 2009 and September 2011 VA examiner's opinions, finding that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in service.  The VA examiner's opinions were arrived at after thorough and comprehensive review of the claims folder containing service and post-service medical records; the Veteran's actual medical history; and, the October 2007 examination of the Veteran.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  The examiner's opinions were well-reasoned because they were supported by adequate rationale explaining the Veteran's bilateral hearing loss was not related to his service, where his service separation audiogram showed normal hearing thresholds, that were actually better than when he enlisted.  The opinions also relied on research that showed hazardous noise exposure had an immediate effect on hearing, even if temporary at first, rather than a delayed onset.  In addition, the VA examiner's opinion in October 2009 directly addressed the private opinion in which it was stated that it was possible that some or all of the Veteran's bilateral hearing loss could be the result of noise exposure in service, and contradicted it by explaining that review of the military records documenting the Veteran's hearing was within normal limits at the time of separation from service, coupled with research showing that hazardous noise exposure has an immediate impact on hearing, rather than a delayed onset, suggesting that the private opinion was unsupported by the medical evidence.  Thus, the Board finds the VA examiner's opinions to be most persuasive, and notes that they are against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

With regard to tinnitus, in addition to the convincing evidence of significant in-service noise exposure, the record on appeal includes the Veteran's statements of ringing in his ears since service.  As discussed above, the Veteran is competent to make such statement.  Additionally, the Board finds that the Veteran's statements of ringing in his ears since service are generally consistent, and finds they are credible.  The Veteran's contentions that he experienced tinnitus since service were not clear to the VA examiner; however, the Veteran clarified that he had experienced ringing in his ears since service.  Although there are varying reports that the ringing in his ears began twenty years earlier, which correspond to examinations in different years, the Board finds such a discrepancy to be minor, and because there is an equipoise of the evidence, resolves all reasonable doubt in favor of the Veteran.  Thus, regarding etiology, the Veteran's reported history holds more probative weight than the VA examiner's opinion. 

After carefully considering the record, including the Veteran's credible assertions of in-service noise exposure and tinnitus since service, the Board finds that the evidence is at least in equipoise as to the continuity of symptomatology regarding the Veteran's tinnitus.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran, and finds that the evidence of record supports service connection for tinnitus.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert at 55-57 (1990).  

Absent competent, credible and probative evidence linking the Veteran's hearing loss to service, service connection for hearing loss must be denied on a direct basis.  In addition, as the Veteran's hearing loss is not shown within a year of discharge from service, service connection must also be denied on a presumptive basis.  

Consequently, the Board finds the evidence of record is against the award of service connection for the Veteran's bilateral hearing loss.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for bilateral hearing loss is denied.  


REMAND

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  In service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons stated below, examination is required pursuant to 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), and the issue of service connection for headaches with left eye irritation and eye watering, is remanded for a medical examination and/or opinion to determine whether the claimed disability was incurred in service.  

Headaches with irritated and watering eyes

Service treatment records show that the Veteran was seen for a cold, and for sinus headaches in January 1964.  

VA treatment records since 2003 show that the Veteran variously complained of discomfort and pain with draining in his left eye.  It was observed that there was slight irritation of the sclera of his eyes, pterigium of both eyes, with mild conjunctivitis of the left eye, probably a combination of allergies and irritation.  An August 2006 treatment note indicated that the Veteran was seen by an optometrist regarding discomfort of his left eye, for which he had a history of allergies.  

The Veteran's spouse wrote that the Veteran had steadily complained of headaches, which she speculated were the result of his hearing difficulties and the ringing in his ears.  The Veteran wrote that his headaches began while he was onboard the U.S.S. Constellation, and caused his left eye to water.  The Veteran indicated his belief that he was misdiagnosed at sick bay.  The Veteran indicated that he had experienced difficulties with his disability, and that it sometimes felt as if his eye would pop out.  The Veteran reported that his left eye continually watered, was irritating and caused him to feel nauseated.  In addition, the Veteran submitted a lay statement from a service member, Mr. [redacted], who indicated that he could recall the Veteran experiencing bad headaches in service.  Mr. [redacted] reported that during such headaches, the Veteran would lay at the work shop trying to get relief, and even forego going on liberty.  Mr. [redacted] indicated that the Veteran complained about headaches causing his eye to water and feel as if it was going to pop out of its socket.  Mr. [redacted] indicated that when he saw the Veteran in late 1965 following service, the Veteran continued to suffer from headaches.  

The August 2011 hearing memorandum in lieu of a transcript indicates that the Veteran described having experienced headaches while in service, specifically in 1962, such that he had to lay down for up to several hours at a time in a dark and quiet room.  These headaches reportedly occurred every three months.  The Veteran reported that a corpsman misdiagnosed him as having a sinus infection and irrigated his sinuses, which caused left eye watering and continuous irritation ever since.  The Veteran indicated that although he did not have vision-related problems, the watering of his eye coincided with a burning sensation.  The Veteran reportedly explained that five months following service he was diagnosed as having Horton's cluster headaches, which no one else in his family experienced.  The Veteran also referred to this condition as a migraine.  The Veteran indicated that he did not have records to support this diagnosis as the doctors could no longer be located.  The Veteran specified that he was claiming service connection for eye irritation related to his in-service headaches and sinus irrigation.  

In sum, the Veteran has competently described experiencing headaches with eye related problems while in service, and since service.  There is a service treatment record showing treatment for a headache.  There is a lay statement from a friend indicating that the Veteran had headaches and eye-related problems in service.  There are current treatment records evidencing eye-related symptoms.  The Veteran has not yet been afforded a VA examination regarding his claimed headache and eye related disability; however, the Board finds that an opinion as to the nature and etiology of a headache and eye related disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed headache and eye related disability.  The Veteran's claims folder should be made available to the examiner for review.  The examiner should render an opinion as to whether it is at least as likely as not that any currently shown headache and eye related disability is related to service-specifically the headaches and eye problems he described in service.  

2.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


